Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 6/22/2022.
A Terminal Disclaimer filed on 6/22/2022 has been accepted.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-3, 5-9, 10-12, 14-18, 19 respectively are allowed and renumbered as claims 1-3, 4-8, 9-11, 12-16, 17 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “retrieving a collection of data packets received during one or more sessions between a client device and a server computing device within a time period, each packet in the collection of data packets associated with an encrypted identifier unique to a respective session; decrypting the encrypted identifier of each of the data packets based on an encryption key specific to a respective version indicator; calculating an epoch time associated with the respective decrypted identifier of the retrieved data packets, wherein the epoch time is indicative of a last time that a respective timestamp of a respective one of the data packets was reset, and wherein calculating the epoch time is based on the determined skew and respective server timestamp information of the data packet; identifying whether each of the calculated epoch times matches a previously calculated epoch time for a packet associated with a previously selected session; and updating a stored list of sessions associated with the client device based on one or more identified matches between the respective calculated epoch time and the previously calculated epoch time, wherein each of the sessions on the updated list is associated with a respective set of one or more identifiers.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453